     Case 3:16-cv-00622-CWR-FKB Document 177 Filed 04/04/19 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

 UNITED STATES OF AMERICA,

          Plaintiff,
                                                           CIVIL ACTION NO.
                  v.
                                                           3:16-CV-00622-CWR-FKB
 STATE OF MISSISSIPPI,

          Defendant.


                       JOINT MOTION TO MODIFY SCHEDULING ORDER
         The Parties respectfully request that the Court adopt the pre-trial schedule set forth in

Exhibit 1 (the “Schedule”) of the Parties’ Stipulation Regarding Supplementation of Discovery

Responses and Pre-Trial Matters, ECF No. 170-1, and vacate any deadlines inconsistent with the

Schedule. In support of the Motion, the Parties state the following:

   1. The Case Management Order, as amended by subsequent orders, included deadlines for

the exchange of pre-trial disclosures, motions in limine, and an ADR Report. ECF No. 39 (Case

Management Order) ECF No. 118 (Joint Motion to Modify Scheduling Order; Minute Order

(Sept. 17, 2018) (granting ECF No. 118).

   2. As amended, motions in limine were due to be filed by March 29, 2019 and an ADR

report is due to be filed on April 5, 2019. Id. However, these deadlines are no longer necessary

given past developments in this case see, e.g. Minute Order (Oct. 19, 2018) (settlement

conference held October 16, 2018), and the Parties’ stipulation regarding the Schedule. ECF No.

170-1.

   3. To avoid any potential confusion arising from the appearance of a conflict between the

amended scheduling order and the Parties’ agreement regarding a schedule for an efficient
     Case 3:16-cv-00622-CWR-FKB Document 177 Filed 04/04/19 Page 2 of 4



exchange of pre-trial disclosures, the Parties ask that the Court adopt the Schedule, ECF No.

170-1, and vacate any deadlines in conflict with the Schedule.

   4. The Parties request that the requirement of a separate Memorandum be waived.

                                    RELIEF REQUESTED
       The Parties respectfully request that the Court adopt the Schedule in the Parties’

stipulation, ECF No. 170-1, and vacate any deadlines inconsistent with the Schedule.

FOR THE UNITED STATES:

Dated: April 4, 2019.

 D. MICHAEL HURST, JR.                              ERIC S. DREIBAND
 United States Attorney                             Assistant Attorney General
 Southern District of Mississippi                   Civil Rights Division

 MITZI DEASE PAIGE [MS BAR 6014]                    STEVEN H. ROSENBAUM
 CANDACE MAYBERRY                                   Chief
 Assistant United States Attorneys
 501 E. Court Street, Suite 4.430                   REGAN RUSH
 Jackson, MS 39201                                  Deputy Chief
 Telephone: (601) 973-2840
 mitzi.paige@usdoj.gov                              /s/ Patrick Holkins
 candace.mayberry@usdoj.gov                         PATRICK HOLKINS [VA Bar No. 85665]
                                                    JORGE CASTILLO
                                                    DEENA FOX
                                                    ASHLEY MCDONALD
                                                    MATHEW SCHUTZER
                                                    LINDSEY WEINSTOCK
                                                    Trial Attorneys
                                                    Special Litigation Section
                                                    Civil Rights Division
                                                    U.S. Department of Justice
                                                    950 Pennsylvania Avenue, N.W. - PHB
                                                    Washington, DC 20530
                                                    Telephone: (202) 305-6630
                                                    Patrick.Holkins@usdoj.gov




                                                2
    Case 3:16-cv-00622-CWR-FKB Document 177 Filed 04/04/19 Page 3 of 4



FOR THE STATE OF MISSISISSIPPI:
                                    PHELPS DUNBAR LLP

                                    BY: /s/ James W. Shelson
                                        Reuben V. Anderson, MB 1587
                                        W. Thomas Siler, MB 6791
                                        James W. Shelson, MB 9693
                                        4270 I-55 North
                                        Jackson, Mississippi 39211-6391
                                        Post Office Box 16114
                                        Jackson, Mississippi 39236-6114
                                        Telephone: 601-352-2300
                                        Telecopier: 601-360-9777
                                        Email: andersor@phelps.com
                                               silert@phelps.com
                                               shelsonj@phelps.com

                                        Harold Pizzetta, III, MB 99867
                                        Assistant Attorney General
                                        General Civil Division
                                        Walter Sillers Building
                                        550 High Street
                                        Jackson, MS 39201
                                        Telephone: 601-359-3816
                                        Telecopier: 601-359-2003
                                        Email: HPIZZ@ago.state.ms.us

                                        Mary Jo Woods, MB 10468
                                        Special Assistant Attorney General
                                        Mississippi Attorney General’s Office
                                        Walter Sillers Building
                                        550 High Street
                                        Jackson, MS 39201
                                        Telephone: 601-359-3020
                                        Telecopier: 601-359-2003
                                        Email: MWOOD@ago.state.ms.us




                                    3
     Case 3:16-cv-00622-CWR-FKB Document 177 Filed 04/04/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE
       I hereby certify that on April 4, 2019, I electronically filed the foregoing with the Clerk
of Court using the ECF system, which sent notification of such filing to all counsel of record.
                                                      /s/ Patrick Holkins
                                                      Patrick Holkins




                                                 4
